Citation Nr: 1727672	
Decision Date: 07/17/17    Archive Date: 07/27/17

DOCKET NO.  08-03 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether the overpayment of Department of Veterans Affairs (VA) benefits in the amount of $919.08 was properly created.

(The issues of whether new and material evidence has been received to reopen claims of service connection for a gastrointestinal disorder, dental disorder, and bilateral hearing loss; service connection for a sleep disorder; higher ratings for posttraumatic stress disorder (PTSD) with major depressive disorder and hepatitis C; an earlier effective date for the award of a 40 percent rating for hepatitis C; and entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU) prior to June 1, 2016, are the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from May 1970 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 decision of the VA Regional Office (RO) in Montgomery, Alabama.  

In an August statement and October 2012, the Veteran and his representative raised the issue entitlement to a waiver of the recovery of indebtedness in the amount of $919 08.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  Pursuant to a valid June 2009 fee agreement, the Veteran's attorney was entitled to a $919.08 payment arising out of an April 2011 award of benefits to the Veteran.

2.  VA failed to withhold attorney fees from the Veteran's April 2011 award, resulting in a $919.08 overpayment to the Veteran.


CONCLUSION OF LAW

An overpayment of VA benefits in the amount of $919.08 was properly created.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.956, 1.962 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA generally has a duty to notify a claimant regarding a claim for VA benefits and a duty to assist a claimant regarding a claim for VA benefits is notable.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Discussion of these duties is not necessary with respect to this matter, however as they are not applicable to overpayments.  Barger v. Principi, 16 Vet. App. 132 (2002).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

II.  Analysis

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled, and may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, or any other form of benefits.  See 38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.956(a), 1.962 (2016).

In general, an overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled, and may arise from virtually any benefits program administered pursuant to VA law, including pension, compensation, dependency and indemnity compensation, or any other form of benefits.  See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.956 (a), 1.962.

By statute, a VA claimant and an attorney may enter into a fee agreement providing that payment for the services of the attorney will be made directly to the attorney by VA out of any past-due benefits awarded in a proceeding before VA or an appellate court.  38 U.S.C.A. § 5904(d) (West 2014).  The total fee payable to any attorney under such a fee agreement "may not exceed 20 percent of the total amount of any past-due benefits awarded on the basis of the claim."  38 U.S.C.A. § 5904(d)(1).  An attorney is precluded from claiming as a fee a portion of the future monthly benefits that will be paid to the Veteran.  Further, a fee pursuant to a statutory "direct payment" fee agreement is to be paid to the attorney by VA directly from any past-due benefits awarded on the basis of the claim.  38 U.S.C.A. § 5904(d)(2)(A)(i). 

Such an agreement will be honored by VA only if the following conditions are met: (i) The total fee payable (excluding expenses) does not exceed 20 percent of the total amount of the past-due benefits awarded; (ii) The amount of the fee is contingent on whether or not the claim is resolved in a manner favorable to the claimant or Veteran; and (iii) The award of past-due benefits results in a cash payment to a claimant or a Veteran from which the fee may be deducted.  38 C.F.R. § 14.636(h)(1) (formerly 38 C.F.R. § 20.609(e)). 

In an April 2011 rating decision, the RO granted service connection for PTSD.  In accordance with a June 2009 fee agreement, the Veteran's attorney was entitled to a portion of the payment, $919.08, arising out of this award of benefits.

In July 2012, the RO notified the Veteran and his attorney that the fee agreement was mistakenly overlooked, and that VA did not withhold any amount for fees from the April 2011 award.  It was proposed that such be recouped from the Veteran's benefit payments.  

In September 2012, the RO notified the Veteran and his attorney that the proposed recoupment would take effect.  VA had since paid the attorney fees to the Veteran's attorney out of VA funds.  As a result, an overpayment to the Veteran was created, and the RO proposed to recoup the amount of the overpayment from the Veteran's benefits payments.  
After reviewing the evidence, the Board concludes that the overpayment of VA benefits in the amount of $919.08 was properly created.  

The Veteran's attorney argues that the overpayment should not be recouped from the Veteran as it was the result of VA's administrative error.  In support of this, he cited to 38 U.S.C.A. § 5112(b)(1) and 38 C.F.R. § 3.500(b).  See August 2012 correspondence.  However, this statute and regulation apply only to the effective dates of reductions or discontinuances of benefits, not overpayments.  He also cited to Erickson v. West, 13 Vet. App. 495 (2000).  The Board observes that this opinion was withdrawn and superseded by Erickson v. Gober, 20 Vet. App. 506 (2000) as a result of the appellant in that case dying prior to the Court decision at issue.  Consequently, this case law cited by the Veteran's attorney is not valid precedent.  Moreover, this case dealt with overpayments in the context of 38 U.S.C.A. § 5112 and 38 C.F.R. § 3.500(b), addressing effective dates of reductions or discontinuances of benefits.  

The Veteran's attorney also cited to VAOPGCPREC 2-90 (Mar. 20, 1990).  However, this General Counsel's opinion discussed administrative error in the context of effective dates of reductions or discontinuance of benefits by reason of administrative error and not overpayments.  Lastly, the Veteran's attorney referred to the VA Adjudication Manual M21-1, Part IV, 9.16.  This too refers to reductions under administrative errors under 38 C.F.R. § 3.500(b)(2) and is not controlling in this appeal.  

The Veteran's attorney was clearly entitled to attorney's fees pursuant to the June 2009 fee agreement.  The Veteran's attorney's arguments presented in his August 2012 correspondence do not apply to cases such as this where an overpayment resulted from attorney's fees being withheld.  In VA Fast Letter 11-12 (April 6, 2011), VA's Office of General Counsel (OGC) advised that VA is authorized to recoup overpayments to VA claimants if VA fails to withhold attorney or agent fees pursuant to a direct-pay fee agreement.  In that instance, VA will continue its current procedure of paying attorneys or agents who are eligible for a fee.  After the fee is paid, VA will recoup the overpayment from the claimant.  Although this Fast letter has been rescinded, its contents have been incorporated into the Live Manual.  See M21-1, 1.3.C.7.e.  The Board notes that VA Fast Letters and the Manual are not mandatory, binding authorities.  However, they are intended to provide information and guidance to VA and the Board.

In light of the above, and as the Veteran and his representative have not presented any further bases for why the debt is not valid, the Board finds that it was properly created.


ORDER

The $919.08 overpayment created as a result of recoupment of attorney fees from the Veteran's benefits was properly created.



____________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


